DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/481,914, filed on 30 July 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05 October 2021 (1 of 2); 05 October 2021 (2 of 2); 18 January 2022 (1 of 2); 18 January 2022 (2 of 2) have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to Claim 2, it is unclear as to what constitutes “an extending range” of the first discharge slot.  For purposes of examination, differing slot lengths are presumed to read upon the claim.
2.	Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JPH11226469 to Kaida et al. (“Kaida”), an English translation of which is provided herewith and relied-upon herein, in view of US 2009/0162595 to Ko et al. (“Ko”).
	With regard to Claim 1, Kaida teaches a coating method employing a die for depositing diverse coating materials on a substrate comprising first and second blocks, each including first and second manifolds, respectively, and a shim disposed in between (see Abstract; FIGs. 9-11).  The shim 8 of Kaida includes first and second recesses 8a and 8b each disposed only on opposing faces of the shim, said recesses interfacing with said block manifolds (see FIGs. 9-11).  The shim of Kaida further comprises first and second discharge slots arranged orthogonal to both the block-shim-block stacking direction, and a shim longitudinal direction as claimed (see FIG. 9).  Kaida further teaches providing diverse materials featuring differing properties on either side of the die coater and a drying step (see Abstract; ¶¶ [0036], [0075]).
	Kaida does not expressly teach laminar stacking of the coating liquids as claimed.  Ko is similarly directed to coating dies comprising shims for depositing diverse materials, and teaches an overlapping arrangement of channels in order to facilitate mixing of applied materials (see Abstract; FIG. 2; ¶ [0038]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have configured an offset arrangement of the shim recesses in the die of Kaida, as taught by Ko, in order to facilitate mixing of materials prior to deposition.
With regard to Claim 2, Kaida teaches that a width of discharge slot on either side may be changed in order to alter deposited width (see ¶¶ [0061]-[0062]).
	With regard to Claims 3 and 5, the shim of Kaida includes a plurality of collocated projections on the first and second recesses having heights substantially the same dimension as the recess depths (see FIG. 9).
3.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaida in view of Ko as applied to Claims 3 and 5, respectively, and further in view of US 2012/0308755 to Gorman et al. (“Gorman”).
	With regard to Claims 4 and 6, Kaida does not expressly teach etching to form shim recesses as claimed.  Gorman is similarly directed to extrusion dies, and teaches forming features in shims thereof via etching (see Abstract; FIG. 3; ¶¶ [0033], [0038]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed etching in order to develop desired shim features in the method of Kaida with a reasonable expectation of success since Gorman teaches such a technique is operable in the same field of endeavor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,476,165 to F. S. McIntyre teaches a multi-layer extrusion head comprising a shim for applying superposed patterns (see Abstract; FIGs. 1, 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715